Exhibit 10.2
 
FOURTH AMENDMENT TO
JOINT VENTURE AGREEMENT
 
THIS FOURTH AMENDMENT TO JOINT VENTURE AGREEMENT (the “Fourth Amendment”) is
made and entered into effective as of December 8, 2006, by and between SEMO
Milling, LLC, a Missouri limited liability company (“SEMO”), and Ethanex Energy
North America, Inc., a Delaware corporation (“Ethanex”).
 
RECITALS


WHEREAS, Ethanex and SEMO signed a non-binding letter of intent dated July 3,
2006, as subsequently amended, regarding the establishment of a joint venture
company to develop, commercialize and exploit certain technology of SEMO in
connection with the production, distribution and sale of ethanol and
ethanol-related products and corn and corn-based products from SEMO’s Cape
Girardeau, Missouri facility;
 
WHEREAS, Ethanex and SEMO entered into a Joint Venture Agreement dated August 4,
2006, as subsequently amended (the “JV Agreement”), for the formation,
organization, management and operation of a joint venture company known as
Ethanex at SEMO Port, LLC; and
 
WHEREAS, Ethanex and SEMO desire to further amend the JV Agreement as set forth
in this Fourth Amendment.
 
NOW, THEREFORE, in consideration of the above Recitals, which are incorporated
herein by reference, and the mutual agreements contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Ethanex and SEMO agree as follows:
 
1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings given to such terms in the JV Agreement.


2. Amendments to Joint Venture Agreement. Ethanex and SEMO agree and confirm
that the JV Agreement shall be amended as follows:


(a) Article 1, Definitions and Interpretation, Section 1.3, “Construction
Completion Date”, of the JV Agreement is hereby deleted in its entirety and the
revised Section 1.3, “Construction Completion Date”, shall read in full as
follows:


“Construction Completion Date” means July 1, 2008.
 

--------------------------------------------------------------------------------



(b) Article 1, Definitions and Interpretation, Section 1.4, “Construction Start
Date”, of the JV Agreement is hereby deleted in its entirety and the revised
Section 1.4, “Construction Start Date”, shall read in full as follows:


“Construction Start Date” means March 15, 2007.


(c) Article 1, Definitions and Interpretation, Section 1.8, “Deposit”, of the JV
Agreement is hereby deleted in its entirety and the revised Section 1.8,
“Deposit”, shall read in full as follows:


“Deposit” means the sum of $2,000,000 and such further amounts as needed to be
paid by Ethanex to the Company, as more fully described in Article 3 below.


(d) Article 1, Definitions and Interpretation, Section 1.9, “Effective Date”, of
the JV Agreement is hereby deleted in its entirety and the revised Section 1.9,
“Effective Date”, shall read in full as follows:


“Effective Date” means January 30, 2007.


(e) Section 3.3, Deposit; Disposition of Deposit, of the JV Agreement is hereby
deleted in its entirety and the revised Section 3.3 shall read in full as
follows:


The Parties agree that Ethanex will pay such further amounts towards the Deposit
as is necessary to fund the capitalizable assets of the Company including,
without limitation, the design, engineering and construction start-up costs of
the Plant and the purchase of equipment to be used in the operation of the
Plant.


(f) A new Section 3.4, Deposit; Disposition of Deposit, of the JV Agreement is
hereby inserted and shall read in full as follows:


The Parties agree that the sums contributed to the Deposit shall be credited
towards the Ethanex Cash Contribution to be contributed by Ethanex to the
Company as set forth in Section 4.1 below. In the event this JV Agreement is
terminated prior to the Effective Date (except for a termination caused by
SEMO’s breach or insolvency as described in Section 12.2 below), the Deposit
shall be deemed a cancellation fee and SEMO and the Company shall have no
obligation to return or refund the Deposit to Ethanex.


2

--------------------------------------------------------------------------------


 
(g) Section 6.2, Governance, of the JV Agreement is hereby deleted in its
entirety and the revised Section 6.2 shall read in full as follows:


The Chairperson of the Board shall initially be appointed by SEMO and shall
serve for a term commencing on the Effective Date and expiring twelve (12)
months following the Construction Completion Date, after which Ethanex shall
appoint the Chairperson who shall serve for the subsequent two (2) years.
Thereafter, every two (2) years, the Parties shall alternate the appointments of
the Chairperson accordingly. The Chairperson shall preside over all Board
meetings and, in the event of a deadlock by the Board, shall cast the deciding
vote of the Board. The Chairperson of the Board also shall serve as the Manager
of the Company as set forth in the Operating Agreement.


(h) Section 7.1(a), Obligations of the Parties, of the JV Agreement is hereby
deleted in its entirety and the revised Section 7.1(a) shall read in full as
follows:


obtain and secure, on or before the Construction Start Date, non-recourse debt
financing from one or more Third Party in the amount necessary to complete the
Plant and Corn Mill (the “Third Party Financing”) to ensure sufficient project
financing for the timely design and construction of the Plant without requiring
additional capital contributions to the Company from Ethanex or SEMO;


(i) Section 7.1(b), Obligations of the Parties, of the JV Agreement is hereby
deleted in its entirety and the revised Section 7.1(b) shall read in full as
follows:


use its commercially best efforts to cooperate with SEMO and in interacting with
engineers, contractors, vendors and other consultants engaged by the Company to
provide products or services for the Company in order to complete construction
of the Plant by the Construction Completion Date;


(j)  Section 7.1(d), Obligations of the Parties, of the JV Agreement is hereby
deleted in its entirety and the revised Section 7.1(d) shall read in full as
follows:


3

--------------------------------------------------------------------------------


 
use its commercially best efforts to coordinate with Delta T Corporation and TIC
Holdings, Inc., or firms of equivalent experience and resources, together with
the other necessary design and construction professionals, to begin construction
of the Plant no later than the Construction Start Date;


(k) Section 7.1(e), Obligations of the Parties, of the JV Agreement is hereby
deleted in its entirety and the revised Section 7.1(e) shall read in full as
follows:


obtain and secure, on or before January 26, 2007, all applicable permits
required by the Missouri Department of Natural Resources and any other
Governmental Authority to commence construction and operation of the Plant;


(l) Section 7.1(f), Obligations of the Parties, of the JV Agreement is hereby
deleted in its entirety and the revised Section 7.1(f) shall read in full as
follows:


use its commercially best efforts to enter into a written contract with a
nationally recognized EPC contractor, prior to January 26, 2006, to provide
detailed engineering, procurement, and construction work as is necessary to
ensure that construction of the Plant shall commence no later than the
Construction Start Date (the “EPC Contract”), upon terms and conditions
acceptable to SEMO.


(m) Section 7.2(b), Obligations of the Parties, of the JV Agreement is hereby
deleted in its entirety and the revised Section 7.2(b) shall read in full as
follows:


use its commercially best efforts to assist Ethanex and the Company with the
coordination and direction of engineers, contractors, vendors and consultants
engaged by the Company to provide products or services to the Company in order
to complete the construction of the Plant by the Construction Completion Date;


(n) Section 12.3, Term and Termination, of the JV Agreement is hereby deleted in
its entirety and revised Section 12.3 shall read in full as follows:


INTENTIONALLY DELETED.


4

--------------------------------------------------------------------------------




(o) Section 12.4, Term and Termination, of the JV Agreement is hereby deleted in
its entirety and revised Section 12.4 shall read in full as follows:


INTENTIONALLY DELETED.


(p) Section 16.1 of the JV Agreement is hereby revised to read in relevant part:
 

 
If to Ethanex:
Ethanex Energy, Inc.
   
14500 Parallel Road, Suite A
   
Basehor, Kansas 66007
   
Attn: Albert Knapp, President & CEO
   
Fax: 913.724.4107

 
3. Effect. The Parties acknowledge and agree that, except as amended herein, the
JV Agreement is in full force and effect and is hereby ratified and confirmed.


4. Governing Law. The validity, performance, construction and effect of this
Amendment shall be governed by the laws of the State of Missouri, without regard
to conflict of law principles.


5. Counterparts. This Fourth Amendment (i) may be executed by facsimile
signatures and in several counterparts, and each counterpart when so executed
and delivered shall constitute an original of this Fourth Amendment, and all
such separate counterparts shall constitute but one and the same Fourth
Amendment and (ii) embodies the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, consents and understandings related to such subject matter.


[EXECUTION PAGE TO FOLLOW]

5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Fourth Amendment to Joint Venture Agreement has been
executed as of the date first set forth above.
 

        SEMO:       SEMO MILLING, LLC, a Missouri limited liability company  
   
   
    By:   /s/ Kenneth E. DeLine   

--------------------------------------------------------------------------------

Name: Kenneth E. DeLine   Title: Manager

                ETHANEX:       ETHANEX ENERGY NORTH AMERICA, INC., a Delaware
corporation  
   
   
    By:   /s/ Bryan Sherbacow   

--------------------------------------------------------------------------------

Name: Bryan Sherbacow   Title: President & CEO

 
 
6

--------------------------------------------------------------------------------

 